COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00512-CR


Roger Eugene Fain                       §    From the 372nd District Court

                                        §    of Tarrant County (1023944D)

v.                                      §    December 13, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00512-CR


ROGER EUGENE FAIN                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant attempts to appeal from two applications for postconviction writs

of habeas corpus that he claims were denied by operation of law. On October

29, 2012, we notified Appellant of our concern that we lack jurisdiction over this

appeal because the trial court has not entered any appealable orders, and we

stated that this appeal was subject to dismissal unless appellant or any party



      1
       See Tex. R. App. P. 47.4.


                                         2
desiring to continue the appeal filed a response showing grounds for continuing

the appeal. We received no response.

      As this court has previously explained, we have no appellate jurisdiction

over a trial court’s refusal to issue a writ of habeas corpus or a trial court’s refusal

to consider the merits of an application for writ of habeas corpus. 2 Accordingly,

we dismiss this appeal.




                                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 13, 2012




      2
        Ex parte Okere, 56 S.W.3d 846, 849–51 (Tex. App.—Fort Worth 2001,
pet. ref’d) (relying on Ex parte Hargett, 819 S.W.2d 866, 867–68 (Tex. Crim. App.
1991)).


                                           3